UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-11412 AMTECH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Arizona 86-0411215 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 131 South Clark Drive, Tempe, Arizona 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 480-967-5146 Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Shares of Common Stock outstanding as of April 29, 2010: 9,020,727 AMTECH SYSTEMS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets March 31, 2010 (Unaudited) and September 30, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) Three and Six Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended March 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward-Looking Statements 17 Overview 18 Results of Operations 18 Liquidity and Capital Resources 22 Off-Balance Sheet Arrangements 23 Contractual Obligations 23 Critical Accounting Policies 23 Impact of Recently Issued Accounting Pronouncements 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1A. Risk Factors 26 Item 6.Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 2 PART I FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements AMTECH SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands except share data) March 31, September 30, 2010 2009 Assets (Unaudited) Current Assets Cash and cash equivalents $ 43,145 $ 42,298 Restricted cash 5,126 1,496 Accounts receivable Trade (less allowance for doubtful accounts of $348 and $465 at March 31, 2010 and September 30, 2009, respectively) 8,748 8,409 Unbilled and other 6,213 5,156 Inventories 20,569 13,455 Deferred income taxes 2,650 2,290 Income taxes receivable 120 - Note receivable 1,009 - Prepaid expenses and other 2,661 841 Total current assets 90,241 73,945 Property, Plant and Equipment - Net 9,251 8,477 Deferred Income Taxes - Long Term 740 1,140 Intangible Assets - Net 3,359 3,828 Goodwill 4,792 5,136 Other Assets 25 - Total Assets $ 108,408 $ 92,526 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMTECH SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands except share data) March 31, September 30, 2010 2009 Liabilities and Stockholders' Equity (Unaudited) Current Liabilities Accounts payable $ 11,261 $ 4,181 Current maturities of long-term debt 121 121 Accrued compensation and related taxes 3,293 2,877 Accrued warranty expense 1,334 1,429 Deferred profit 3,891 4,727 Customer deposits 14,486 2,861 Other accrued liabilities 1,434 1,721 Income taxes payable - 160 Total current liabilities 35,820 18,077 Income Taxes Payable Long-term 490 480 Other Long-Term Obligations 96 164 Total liabilities 36,406 18,721 Commitments and Contingencies Stockholders' Equity Preferred stock; 100,000,000 shares authorized; none issued - - Common stock; $0.01 par value; 100,000,000 shares authorized; shares issued and outstanding: 9,020,727 and 8,961,494 at March 31, 2010 and September 30, 2009, respectively 90 90 Additional paid-in capital 71,136 70,403 Accumulated other comprehensive income (loss) (2,160 ) 661 Retained Earnings 2,936 2,651 Total stockholders' equity 72,002 73,805 Total Liabilities and Stockholders' Equity $ 108,408 $ 92,526 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMTECH SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations(Unaudited)(in thousands, except per share data) Three Months Ended March 31, Six Months Ended March 31, 2010 2009 2010 2009 Revenues, net of returns and allowances $ 16,077 $ 10,904 $ 31,534 $ 28,776 Cost of sales 11,369 8,547 22,226 20,333 Gross profit 4,708 2,357 9,308 8,443 Selling, general and administrative 4,061 3,101 8,037 7,585 Impairment and restructuring charges - 1,682 - 1,682 Research and development, net of grants earned 225 152 722 376 Operating income (loss) 422 (2,578 ) 549 (1,200 ) Interest and other income (expense), net (76 ) (14 ) (74 ) 47 Income (loss) before income taxes 346 (2,592 ) 475 (1,153 ) Income tax expense (benefit) 140 (580 ) 190 - Net income (loss) $ 206 $ (2,012 ) $ 285 $ (1,153 ) Earnings (Loss) Per Share: Basic earnings (loss) per share $ 0.02 $ (0.22 ) $ 0.03 $ (0.13 ) Weighted average shares outstanding 9,018 9,057 8,995 9,078 Diluted earnings (loss) per share $ 0.02 $ (0.22 ) $ 0.03 $ (0.13 ) Weighted average shares outstanding 9,239 9,057 9,156 9,078 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMTECH SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows(Unaudited)(in thousands) Six Months Ended March 31, 2010 2009 Operating Activities Net income (loss) $ 285 $ (1,153 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 845 747 Write-down of inventory 258 257 Deferred income taxes (9 ) (711 ) Impairment of long-lived assets - 1,054 Non-cash share based compensation expense 570 333 Provision for (reversal of) allowance for doubtful accounts (20 ) 103 Changes in operating assets and liabilities: Restricted cash (3,949 ) 1,756 Accounts receivable (2,430 ) 6,082 Inventories (8,708 ) (448 ) Accrued income taxes (441 ) 420 Prepaid expenses and other assets (1,991 ) (277 ) Accounts payable 7,723 (3,429 ) Accrued liabilities and customer deposits 12,923 (3,556 ) Deferred profit (501 ) 349 Net cash provided by operating activities 4,555 1,527 Investing Activities Purchases of property, plant and equipment (2,059 ) (838 ) Decrease in restricted cash long-term - 164 Payment for licensing agreement - (600 ) Investment in note receivable (1,000 ) - Investment in R2D - (164 ) Net cash used in investing activities (3,059 ) (1,438 ) Financing Activities Proceeds from issuance of common stock 155 - Purchase of common stock under repurchase program - (448 ) Payments on long-term obligations (59 ) (89 ) Excess tax benefit of stock options 9 - Net cash provided by (used in) financing activities 105 (537 ) Effect of Exchange Rate Changes on Cash (754 ) 120 Net Increase (Decrease) in Cash and Cash Equivalents 847 (328 ) Cash and Cash Equivalents, Beginning of Period 42,298 37,501 Cash and Cash Equivalents, End of Period $ 43,145 $ 37,173 Supplemental Cash Flow Information: Interest paid $ 29 $ 14 Income tax refunds $ 21 $ 379 Income tax payments $ 637 $ 530 Supplemental Non-cash Financing Activities: Transfer inventory to capital equipment $ - $ 116 Intangible assets funded with current liabilities $ - $ 200 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AMTECH SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSTHREE AND SIX MONTHS ENDED March 31, 2(UNAUDITED) 1. Basis of Presentation Nature of Operations and Basis of Presentation – Amtech Systems, Inc. (the “Company”) designs, assembles, sells and installs capital equipment and related consumables used in the manufacture of solar cells, semiconductors and wafers of various materials, primarily for the solar and semiconductor industries. The Company sells these products worldwide, primarily in Asia, the United States and Europe. In addition, the Company provides semiconductor manufacturing support services. The Company serves niche markets in industries that are experiencing rapid technological advances, and which historically have been very cyclical. Therefore, future profitability and growth depend on the Company’s ability to develop or acquire and market profitable new products, and on its ability to adapt to cyclical trends. The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), and consequently do not include all disclosures normally required by U.S. generally accepted accounting principles. In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements contain all adjustments necessary, all of which are of a normal recurring in nature, to present fairly our financial position, results of operations and cash flows. Certain information and note disclosures normally included in financial statements have been condensed or omitted pursuant to the rules and regulations of the SEC. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 30, 2009. The consolidated results of operations for the three and six month periods ended March 31, 2010, are not necessarily indicative of the results to be expected for the full year. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition – Revenue is recognized upon shipment of the Company’s proven technology equal to the sales price less the greater of (i) the fair value of undelivered services and (ii) the contingent portion of the sales price, which is generally 10-20% of the total contract price. The entire cost of the equipment relating to proven technology is recorded upon shipment. The remaining contractual revenue, deferred costs and installation costs are recorded upon successful installation of the product. For purposes of revenue recognition, proven technology means the Company has a history of at least two successful installations. New technology systems are those systems with respect to which the Company cannot demonstrate that it can meet the provisions of customer acceptance at the time of shipment. The full amount of revenue and costs of new technology shipments is recognized upon the completion of installation at the customers’ premises and acceptance of the product by the customer. Revenue from services is recognized as the services are performed. Revenue from prepaid service contracts is recognized ratably over the life of the contract. Revenue from spare parts is recorded upon shipment. 7 Deferred Profit – Revenue deferred pursuant to the Company’s revenue recognition policy, net of the related deferred costs, if any, is recorded as deferred profit in current liabilities. The components of deferred profit are as follows: March 31, September 30, 2010 2009 (dollars in thousands) Deferred revenues $ 4,614 $ 6,904 Deferred costs 723 2,177 Deferred profit $ 3,891 $ 4,727 Concentrations of Credit Risk – Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of trade accounts receivable. The Company’s customers, located throughout the world, consist of manufacturers of solar cells, semiconductors, semiconductor wafers, and MEMS. Credit risk is managed by performing ongoing credit evaluations of the customers’ financial condition, by requiring significant deposits where appropriate, and by actively monitoring collections. Letters of credit are required of certain customers depending on the size of the order, type of customer or its creditworthiness, and its country of domicile. Reserves for potentially uncollectible receivables are maintained based on an assessment of collectability. As of March 31, 2010, one customer accounted for 20% of accounts receivable. Restricted Cash – Restricted cash of $5.1 million and $1.5 million as of March 31, 2010 and September 30, 2009, consists of bank guarantees required by certain customers from whom deposits have been received in advance of shipment and $0.5 million of cash in an escrow account related to contingent payments to be paid to the sellers of R2D due to the fulfillment of certain requirements. Accounts Receivable - Unbilled and Other – Unbilled and other accounts receivable consist mainly of the contingent portion of the sales price that is not collectible until successful installation of the product. These amounts are generally billed upon final customer acceptance. The majority of these amounts are offset by balances included in deferred profit. As of March 31, 2010, the unbilled and other includes $1.8 million of Value Added Tax (VAT) receivables at our Netherlands operations. These are taxes that we have paid to our vendors that will be refunded to the Company by the government. Inventories – Inventories are stated at the lower of cost or net realizable value. Costs for approximately 90% of inventory are determined on an average cost basis with the remainder determined on a first-in, first-out (FIFO) basis. The components of inventories are as follows: March 31, September 30, 2010 2009 (dollars in thousands) Purchased parts and raw materials $ 9,278 $ 7,550 Work-in-process 8,669 3,277 Finished goods 2,622 2,628 $ 20,569 $ 13,455 Note Receivable – Note Receivable consists of a short-term note receivable from one of the Company’s technology partners. The note is collateralized by the intellectual property of the technology partner and is personally guaranteed by the CEO of the technology partner. As additional security, the CEO of our technology partner has pledged a portion of his ownership interest in the company. Interest accrues at 4.5% annually. The first interest payment was due and received by the Company in April 2010. The loan matures on June 30, 2010. 8 Property, Plant and Equipment – Property, plant and equipment are recorded at cost. Maintenance and repairs are charged to expense as incurred. The cost of property retired or sold and the related accumulated depreciation are removed from the applicable accounts when disposition occurs and any gain or loss is recognized. Depreciation is computed using the straight-line method. Useful lives for equipment, machinery and leasehold improvements range from three to seven years; for furniture and fixtures from five to 10 years; and for buildings 20 years. The following is a summary of property, plant and equipment: March 31, September 30, 2010 2009 (dollars in thousands) Land, building and leasehold improvements $ 7,643 $ 7,124 Equipment and machinery 4,740 4,295 Furniture and fixtures 3,513 3,404 15,896 14,823 Accumulated depreciation and amortization (6,645 ) (6,346 ) $ 9,251 $ 8,477 Goodwill – Goodwill is not subject to amortization, but is tested for impairment at least annually. Goodwill is reviewed for impairment on an annual basis, typically at the end of the fiscal year, or more frequently if circumstances dictate. Intangibles – Intangible assets are capitalized and amortized over two to 10 years. Long-lived assets are reviewed for impairment when events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The following is a summary of intangibles: March 31, September 30, Useful Life 2010 2009 (dollars in thousands) Non-compete agreements 8 years $ 164 $ 178 Customer lists 10 years 866 940 Technology 10 years 1,718 1,863 Licenses 10 years 1,500 1,500 Other 2-10 years 89 96 4,337 4,577 Accumulated amortization (978 ) (749 ) $ 3,359 $ 3,828 Warranty – A limited warranty is provided free of charge, generally for periods of 12 to 24 months, for all purchasers of the Company’s new products and systems. Accruals are recorded for estimated warranty costs at the time revenue is recognized. 9 The following is a summary of activity in accrued warranty expense: Six Months Ended March 31, 2010 2009 (dollars in thousands) Beginning balance $ 1,429 $ 1,155 Warranty expenditures (267 ) (323 ) Provision 172 374 Ending balance $ 1,334 $ 1,206 Stock-Based Compensation – The Company measures compensation costs relating to share-based payment transactions based upon the grant-date fair value of the award. Those costs are recognized as expense over the requisite service period, which is generally the vesting period. The benefits of tax deductions in excess of recognized compensation cost are reported as cash flow from financing activities rather than as cash flow from operating activities. In the second quarter of fiscal 2009, the Company’s shareholders approved an amendment to our 2007 Employee Stock Incentive Plan and our Non-Employee
